I agree that $1,000 is not too large a fee for the plaintiff's services, but my opinion is that the defendant does not owe the debt. The plaintiff contracted with the defendant's wife alone, and accepted her promissory note, given without her husband's knowledge or consent. The plaintiff's right of action, therefore, is against her, and not on a quantum meruit, but on the contract.
The obligation was contracted for the wife's separate benefit — not for the husband's benefit, but for the purpose of suing him — and not for the benefit of the marital community, but for the purpose of disrupting it. According to the Act 94 of 1916, as amended by the Act 244 of 1918, and by the Act 219 of 1920, the wife had as much authority to contract the debt as if she were a feme sole; and by the Act 132 of 1926 she may bind and obligate herself even for the benefit of her husband or of the marital community. It is fundamental that one who renders services under a contract for a stipulated compensation cannot sue on a quantum meruit. Under the statute of 1920, which should govern this case, we could not have refused to render judgment against Mrs. Monteleone if the plaintiff had sued her on the note which she gave him. I cannot believe that the courts would refuse to enforce an obligation contracted by a married woman, having the means to pay, for the services of an attorney employed to sue — perhaps an impecunious husband — for a divorce. *Page 405